Case 2:19-cv-01717-RGK-AGR Document 261 Filed 05/21/20 Page 1 of 2 Page ID #:10336



  1
  2
                                              Link to 260
  3
  4
  5
  6
  7
  8
  9
 10                        UNITED STATES DISTRICT COURT
 11         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 12                                       Case No. 2:19-CV-01717-RGK-AGR
       ALEX MORGAN, et al.,
 13                                       Assigned to: Judge R. Gary Klausner
                  Plaintiffs,
 14                                       [PROPOSED] ORDER
       v.                                 GRANTING JOINT STIPULATION
 15                                       REGARDING PRETRIAL DEADLINES
       UNITED STATES SOCCER
 16    FEDERATION, INC.,
 17               Defendant.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
        [PROPOSED] ORDER RE: JOINT STIPULATION REGARDING PRETRIAL DEADLINES
                            CASE NO. 2:19-cv-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 261 Filed 05/21/20 Page 2 of 2 Page ID #:10337



  1         Having considered the Joint Stipulation Regarding Pretrial Deadlines filed by
  2   Plaintiffs Alex Morgan, et al. and Defendant United States Soccer Federation, Inc., the
  3   Court grants the Parties’ Joint Stipulation that the deadline for the Parties to file
  4   oppositions to Motions in Limine will be August 7, 2020, with Parties’ replies thereto
  5   due August 21, 2020.
  6         IT IS SO ORDERED.
  7
  8
      DATED: May 21, 2020                          R. Gary Klausner
  9                                            Judge of the United States District Court
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
        [PROPOSED] ORDER RE: JOINT STIPULATION REGARDING PRETRIAL DEADLINES
                            CASE NO. 2:19-cv-01717-RGK-AGR
